COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


JERRY LEE HUTTO,                                           §
                                                                                 No. 08-15-00294-CR
                                                           §
                                     Appellant,                                    Appeal from the
                                                           §
V.                                                                                97th District Court
                                                           §
                                                                            of Montague County, Texas
THE STATE OF TEXAS,                                        §
                                                                                (TC# 2014-0179M-CR)
                                                           §
                                      Appellee.
                                                           §

                                        MEMORANDUM OPINION

          Jerry Lee Hutto appeals his conviction of indecency with a child by sexual contact.

Appellant waived his right to a jury trial and entered a negotiated plea of guilty to the lesser-

included offense of indecency with a child by sexual contact.1 The trial court followed the plea

bargain and assessed Appellant’s punishment at imprisonment for a term of thirteen years. We

affirm.

                                            FRIVOLOUS APPEAL

          Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

1
    The indictment charged Appellant with continuous sexual abuse of a child.
evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that she has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and she has advised Appellant of his right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a copy of the

clerk’s record and reporter’s record. Appellant has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



May 25, 2016
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-